UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 SPENDSMART NETWORKS, INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) WARRANTS TO PURCHASE COMMON STOCK (Title of Class of Securities) 84832P102 (CUSIP Number of Common Stock Underlying Warrants) Alex Minicucci ChiefExecutive Officer SpendSmart Networks, Inc. 805 AeroVista Pl, Suite 205, San Luis Obispo, California 93401 Phone: (877) 541- 8398 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) CALCULATION OF FILING FEE: Transaction valuation(1) Amount of filing fee(1)(2) Estimated for purposes of calculating the amount of the filing fee only. An offer to amend and exercise warrants to purchase an aggregate of 21,634,695 shares of common stock (the “Offer to Amend and Exercise”), including: (i) outstanding warrants to purchase an aggregate of 17,918,675 shares of the Company’s common stock issued to investors and our placement agent participating in the Company’s private placement financing closed on February 11, 2014, February 21, 2014, March 6, 2014, and March 14, 2014 (the “2014 Warrants”), (ii)outstanding warrants to purchase an aggregate of1,711,106 shares of the Company’s common stock issued to investors and our placement agent participating in the Company’s private placement financings closed on November 30, 2012, July 19, 2012, June 20, 2012, May 24, 2012 and March 31, 2012 (the “2012 Warrants”); (iii) outstanding warrants to purchase an aggregate of 1,569,935 shares of the Company’s common stock issued to investors and our placement agent participating in the Company’s private placement financing completed on January 19, 2011, May 20, 2011, October 21, 2011, and November 21, 2011 (the “2011 Warrants”); and (iv) outstanding warrants to purchase an aggregate of 434,979 shares of the Company’s common stock issued to investors participating in the Company’s private placement financings closed on November 16, 2010(the “2010 Warrants”). The transaction value is calculated pursuant to Rule 0-11 using $.30 per share of common stock, which represents the average of the high and low sales price of the common stock on October 27, 2014. Calculated by multiplying the transaction value by 0.0001364. Table of Contents o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Filing Party: N/A Form or Registration Number: N/A Date Filed: N/A o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of a tender offer:o The alphabetical subsections used in the Item responses below correspond to the alphabetical subsections of the applicable items of Regulation M-A promulgated under the federal securities laws. If applicable, check the appropriate box(es) below to designate the appropriate note provision(s): o Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) Table of Contents TABLE OF CONTENTS Item1. SUMMARY TERM SHEET 1 Item2. SUBJECT COMPANY INFORMATION 1 Item3. IDENTITY AND BACKGROUND OF FILING PERSON 2 Item4. TERMS OF THE TRANSACTION 3 Item5. PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS 3 Item6. PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS 3 Item7. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION 3 Item8. INTEREST IN SECURITIES OF THE SUBJECT COMPANY 4 Item9. PERSONS/ASSETS, RETAINED, EMPLOYED, COMPENSATED OR USED 4 Item10. FINANCIAL STATEMENTS 5 Item11. ADDITIONAL INFORMATION 8 Item12. EXHIBITS 9 Item13. INFORMATION REQUIRED BY SCHEDULE 13E-3 10 SIGNATURE 11 -i- Table of Contents Item1. SUMMARY TERM SHEET The information under the heading “Offering Summary” in the Offer to Amend and Exercise filed as Exhibit (a)(1)(B) to this Exhibit TO is incorporated herein by reference. Item2. SUBJECT COMPANY INFORMATION (a) The name of the subject company (issuer) and filing person (offeror) is SpendSmart Networks, Inc., a Delaware corporation (the “Company”). The address and telephone number of its principal executive offices are 805 AeroVista Pl, Suite 205, San Luis Obispo, California 93401; (877) 541-8398. (b) As of December 4, 2015 the Company is offering to amend warrants to purchase an aggregate of 21,634,695 shares of common stock (the “Offer to Amend and Exercise”), including: (i) outstanding warrants to purchase an aggregate of 17,918,675 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financing closed on February 11, 2014, February 21, 2014, March 6, 2014, and March 14, 2014, as well as warrants issued to the placement agent in connection with such financing (the “2014 Warrants”), of which 16,289,704 are exercisable at an exercise price of $1.10 per share (the “$1.10 2014 Warrants”) and 1,628,971 are exercisable at an exercise price of $1.27 per share (the “$1.27 2014 Warrants”); (ii)outstanding warrants to purchase an aggregate of1,711,106 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financings closed on November 30, 2012, July 19, 2012, June 20, 2012, May 24, 2012 and March 31, 2012, as well as warrants issued to the placement agent in connection with such financings (the “2012 Warrants”), of which 1,417,799 are exercisable at an exercise price of $7.50 per share (the “$7.50 2012 Warrants”) and 244,640 are exercisable at an exercise price of $9.00 per share (the “$9.00 2012 Warrants”) and 48,667 are exercisable at an exercise price of $12.00 per share (the “$12.00 2012 Warrants”); (iii) outstanding warrants to purchase an aggregate of 1,569,935 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financing completed on January 19, 2011, May 20, 2011, October 21, 2011, and November 21, 2011, as well as warrants issued to the placement agent in connection with such financing (the “2011 Warrants”) of which 1,083,333 are exercisable at an exercise price of $6.00 per share (the “$6.00 2011 Warrants”), 250,001 are exercisable at an exercise price of $7.50 per share (the “$7.50 2011 Warrants”) and 236,601 are exercisable at an exercise price of $9.00 per share (the “$9.00 2011 Warrants”); and (iv) outstanding warrants to purchase an aggregate of 434,979 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financings closed on November 16, 2010(the “2010 Warrants”), of which 125,000 are exercisable at an exercise price of $6.00 per share (the “$6.00 2010 Warrants”) 222,479 are exercisable at an exercise price of $9.00 per share (the “$9.00 2010 Warrants”) and 87,500 are exercisable at an exercise price of $.75 per share (the “$7.50 2010 Warrants”). The 2014 Warrants, the 2012 Warrants, the 2011 Warrants, and the 2010 Warrants are hereafter collectively referred to as the “Original Warrants”. Pursuant to the Offer to Amend and Exercise, all of the 2014 Warrants will be amended to reduce the exercise price to $0.40 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. Pursuant to the Offer to Amend and Exercise the 2012 Warrants will be amended to reduce the exercise price to $0.40 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. In addition, the 2011 Warrants will be amended to reduce the exercise price to $0.40 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. Finally, pursuant to the Offer to Amend and Exercise the 2010 Warrants will be amended to reduce the exercise to $0.40 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. There is no minimum participation requirement with respect to the Offer to Amend and Exercise. As of December 3, 2015, the Company had: (i)19,565,357 shares of common stock outstanding; and, (ii)outstanding warrants to purchase 25,943,868 shares of common stock (including, the Original Warrants). As of September 1, 2015, the Company had 8,246,000 options issued under the 2013 Equity Incentive Plan.In addition, the Company has reserved an additional 10,000,000 shares of common stock for issuance pursuant to the Company’s 2013 Equity Incentive Plan. -1- Table of Contents (c) No trading market exists for the Original Warrants. Our common stock trades publicly on the OTCQB under the symbol "SSPC." The OTCQB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities. The OTCQB securities are traded by a community of market makers that enter quotes and trade reports. This market is extremely limited and any prices quoted may not be a reliable indication of the value of our common stock. The following table sets forth the high and low bid prices per share of our common stock by the OTCQB for the periods indicated as reported on the OTCQB. On December 3, 2015, the closing price of our common stock as reported on the OTCQB was $0.18 per share. For the year ended December 31, 2015 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter (through December 2, 2015) For the year ended December 31, 2014 High Low Fourth Quarter $ $ Third Quarter Second Quarter First Quarter The quotes represent inter-dealer prices, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions. The trading volume of our securities fluctuates and may be limited during certain periods. As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. Item3. IDENTITY AND BACKGROUND OF FILING PERSON (a) The Company is the filing person and the subject company. The address and telephone number of each of the Company’s executive officers and directors is c/o SpendSmart Networks, Inc., 805 Aerovista Place, Suite 205, San Luis Obispo, California 93401, (877) 541-8398. Pursuant to General Instruction C to Schedule TO promulgated by the United States Securities and Exchange Commission (the “SEC”), the following persons are executive officers, directors and/or control persons of the Company: Name Age Position Alex Minicucci 36 Chief Executive Officer and Director Bruce Neuschwander 63 Chief Financial Officer Isaac Blech 65 Director Joe Proto 58 Chairman Cary Sucoff 63 Director Patrick M. Kolenik 63 Director Jerold Rubinstein 77 Director John Eyler 67 Director Chris Leong 72 Director -2- Table of Contents Item4. TERMS OF THE TRANSACTION (a) Information about the terms of the transaction under the headings “Offering Summary” and “Description of Offer to Amend and Exercise” of the Offer to Amend and Exercise is incorporated herein by reference. (b) See Item 8 below for a description of the executive officers, directors and affiliates who hold Original Warrants and who will have an opportunity to participate in the Offer to Amend and Exercise on the same terms and conditions as the other holders of Original Warrants. Item 5. PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS. (e) See Item 9 below for a description of the Company’s retention of Maxim Group, LLC (“Maxim”) to serve as the Warrant Agent for the Offer to Amend and Exercise. Item6. PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS. (a) Information about the purposes of the transaction is found under the headings “Purpose of the Offer to Amend and Exercise and Use of Proceeds”of the Offer to Amend and Exercise and is incorporated herein by reference. (b) The Company intends to cancel the Original Warrants upon the exercise of the Original Warrants by the holders thereof. Pursuant to the Offer to Amend and Exercise, Original Warrants that are not so exercised will remain outstanding pursuant to their original terms. (c) No plans or proposals described in this Schedule TO or in any materials sent to the holders of the Original Warrants in connection with this Offer to Amend and Exercise relate to or would result in the conditions or transactions described in Regulation M-A, Item1006(c)(1) through (10), except as follows: - Any holder of Original Warrants who elects to exercise his, her or its Original Warrants will acquire additional shares of common stock of the Company as a result of such exercise. As of December 3, 2015, the Company had 19,565,357 shares of common stock outstanding. The Original Warrants are exercisable for an aggregate of 21,634,695 shares of common stock. Assuming all Original Warrants are exercised, the Company’s outstanding shares of common stock would increase to 41,200,052 with the shares issued upon exercise of the Original Warrants representing 53% of the then outstanding shares of common stock. - Any holder of Original Warrants who elects to exercise his, her or its Original Warrants will acquire a New Warrant. Assuming all Original Warrants are exercised, the Company’s outstanding warrants would increase to 25,756,368. - Assuming all Original Warrants are exercised, the Company will issue 21,634,695 shares of restricted common stock. Item7. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. (a) (b) (d) Not applicable. Not applicable. Not applicable. -3- Table of Contents Item8. INTEREST IN SECURITIES OF THE SUBJECT COMPANY. (a) As of September 30, 2015, there are outstanding Original Warrants to purchase an aggregate of 21,634,695 shares of common stock. The Company’s executive officers, directors and control persons, as described below, hold the following Original Warrants and will be entitled to participate in the Offer to Amend and Exercise on the same terms and conditions as the other holders of Original Warrants: Name PositionwiththeCompany NumberofOriginal Warrants Held PercentageofOriginal Warrants Total Ka Cheong Christopher Leong Director 1.5% Joseph Proto/John Eyler (50% each through Windham) Director 1.4% Isaac Blech Director 6.0% Except as set forth above, none of the Company’s other executive officers, directors or control persons hold Original Warrants. (b) None of our directors or executive officers participated in any transaction involving the Original Warrants during the past 60 days. Item9. PERSONS/ASSETS, RETAINED, EMPLOYED, COMPENSATED OR USED. (a) The Company has retained Maxim to act as its warrant agent for the Offer to Amend and Exercise pursuant to a Warrant Agent Agreement, attached as Exhibit d(1) to its Schedule TO. Maxim, in accordance with the terms of the Engagement Agreement, shall use reasonable commercial efforts to contact holders of the Original Warrants by mail, telephone, facsimile, or other electronic means and solicit their participation in the Offer to Amend and Exercise. Maxim will receive a fee equal to 6% of the cash exercise prices paid by holders of the Original Warrants who participate in the Offer to Amend and Exercise. In addition, the Company has agreed to reimburse Maxim for its reasonable attorney’s fees and reasonable out-of-pocket expenses. The Company has agreed to indemnify Maxim against certain liabilities in connection with the Offer to Amend and Exercise, including certain liabilities under the federal securities laws.Maxim holds Original Warrants and may participate in the Offer to Amend and Exercise on the same terms and conditions as the other holders of the Original Warrants. The Company may also use the services of its officers and employees to solicit holders of the Original Warrants to participate in the Offer to Amend and Exercise without additional compensation. -4- Table of Contents Item10. FINANCIAL STATEMENTS. (a) The Company’s financial statements are incorporated herein by reference: • Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015, filed with the SEC on November 16, 2015; • Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2015, filed with the SEC on August 14, 2015; • Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2015, filed with the SEC on May 15, 2015; • Annual Report on Form 10-K for the fiscal year ended December 31, 2014, filed with the SEC on April 3, 2015; and The full text of the Quarterly Report on Form 10-Q and the Annual Report on Form 10-K, as well as the other documents the Company has filed with the Commission prior to, or will file with the Commission subsequent to, the filing of this Tender Offer Statement on Schedule TO, can be accessed electronically on the Commission’s website atwww.sec.gov. In addition, the Company makes available, free of charge on its website all filings that are made electronically with the SEC. These materials can be found in the “Investors” section of the Company’s website at www.organovo.com, by clicking the “SEC Filings” link. Copies of our SEC filings are also available without charge upon written request addressed to: The SpendSmart Payments Company, Attn: Corporate Secretary, AeroVista Pl, Suite 205, San Luis Obispo, CA 93401, telephone (877) 541-8398. Our net tangible book value as of September 30, 2015 was approximately $3.083 million, or approximately $0.16 per share. Net tangible book value per share represents our total tangible assets less total tangible liabilities, divided by the number of shares of common stock outstanding as of September 30, 2015. (b)Pro Forma Information The following tables present unaudited pro forma condensed financial data for the Company disclosing the effect of the Offer to Amend and Exercise on the Company’s: (i) balance sheet as of September 30, 2015; (ii) statement of income and earnings per share for the quarterly period ended September 30, 2015; and (iii) book value per share as of September 30, 2015. In preparing this pro forma condensed financial data the Company assumed that all holders of Original Warrants elected to participate in the Offer to Amend and Exercise for all 2,529,572 warrant shares eligible to participate in such Offer to Amend and Exercise and that the Offer to Amend and Exercise was completed as of the end of the quarterly period ended September 30, 2015. The pro forma condensed financial data is presented for informational and illustrative purposes only. The data does not purport to represent what our consolidated financial data would have been if the Offer to Amend and Exercise was completed for all eligible warrant shares as of September 30, 2015, and the data does not purport to project our future consolidated statement of operations or financial position. Numbers are in thousands, except for share and per share data. -5- Table of Contents Three Months Ended September 30, 2015 Nine Months Ended September 30, 2015 Actual Adjustments Pro-forma Actual Adjustments Pro-forma Statement of Operations Data Net revenues $ $
